IRVING CYPEN, Circuit Judge.
This appeal coming on to be heard on appellee’s motion to dismiss at motion calendar on November 19, 1958, and the court being fully advised in the premises, it is considered and ordered that appellee’s motion to dismiss be, and the same is hereby denied, and it is further considered and ordered that the procedure for the further handling of this cause on appeal is hereby modified under the authority of the Florida Rules of Appellate Procedure, Rule 4.7 (1957) as follows—
a. The appellee will submit a statement of the facts adduced at the trial of this cause to be considered with the statement thereof contained in appellant’s brief.
b. Counsel for the appellee may file a formal brief or, in lieu thereof, a memorandum of law, if he so elects.
c. This appeal will be decided without oral argument, counsel having agreed to dispense with same.